ON REHEARING.
Per CURIAM.
— The petition for rehearing filed by tbe respondents bas been carefully considered. It concedes tbe correctness of tbe rule announced in tbe original opinion that the trial court erred in restricting tbe use of the water appropriated by tbe appellants during certain months, but insists that we erred in holding that an oral contract of sale of a possessory claim upon public lands is not admissible in evidence against a claimant whose right is anterior to such oral contract. Upon this point we are still satisfied of the correctness of our conclusion, which we cannot change without nullifying provisions in our statutes. No good cause appearing why, a rehearing should be granted, the same is hereby denied.